Citation Nr: 1236025	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  04-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1992, followed by several periods of active service in the Army National Guard from January 1993 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Columbia, South Carolina.

In August 2005, a videoconference Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In March 2006, and again in March 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and the matter is returned to the Board for further review.

The Board notes that in the recent March 2011 Board remand, the issues of entitlement to service connection for hearing loss and tinnitus were before the Board.  Subsequently, an August 2012 RO decision granted service connection for hearing loss and tinnitus, which the Board finds constitutes a complete grant of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues of entitlement to service connection for hearing loss and tinnitus are no longer on appeal before the Board.

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran service on active duty in the Navy from December 1982 to December 1992 in the Navy, followed by periods of active duty in the Army National Guard from January 1993 to December 1998.  The Veteran claims that he incurred a cervical spine disability as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.  

The Veteran apparently asserts that in August 1989, he injured his cervical spine when he was loading a tractor or lawn mower onto the flatbed of a truck and it fell upon him pinning down his right shoulder to the ground.  The Board also acknowledges a March 1997 Army National Guard line of duty determination reflects that the Veteran was in a motor vehicle accident in the line of duty and that he complained of musculoskeletal neck pain.  

Most recently, in March 2011, the Board remanded the Veteran's claim so that he could be provided with a VA medical opinion to address the March 1997 Army National Guard  record reflecting neck complaints that was not addressed by the September 2006 VA examiner.  Subsequently, a May 2011 VA addendum opinion was obtained, which opinion specifically addresses the Veteran's 1997 service records and motor vehicle accident.  Curiously, however, the May 2011 VA examiner mistakenly noted in his report that these records do not include any neck complaints.  Therefore, unfortunately, the Board finds that another remand is necessary so that a clarifying opinion can be obtained and to ensure that the March 1997 Army National Guard service record reflecting neck complaints after a motor vehicle accident are addressed by the VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Please return the claims file to the same examiner who conducted the May 2011 VA examination to obtain an addendum opinion regarding the etiology of his cervical spine condition.  If that examiner is unavailable, the claims file should be provided to a different examiner for an opinion.  The examiner must note that the claims folder has been reviewed.  The examiner's attention should be directed to the March 1997 Army National Guard line of duty determination, which reflects that the Veteran was in a motor vehicle accident in the line of duty and that he complained of musculoskeletal neck pain  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current cervical spine condition is related to service, including but not limited to a) the August 1989 tractor accident, and b) the March 1997 motor vehicle accident resulting in musculoskeletal neck complaints.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Please ask the examiner to make a specific notation in the examination report that the March 1997 service records reflecting neck pain after the motor vehicle accident were reviewed.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


